ACCEPTED
                                                                  03-14-00737-CV
                                                                         3790936
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                             1/15/2015 6:33:26 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK
                  No. 03-14-00737-cv

                                                FILED IN
                                         3rd COURT OF APPEALS
        _____________________________________ AUSTIN, TEXAS
                                         1/16/2015 12:23:00 PM
              IN THE THIRD COURT OF APPEALSJEFFREY    D. KYLE
                                                  Clerk

                     AUSTIN, TEXAS

        _____________________________________

CHASE CARMEN HUNTER v. ELEANOR KITZMAN IN HER OFFICIAL

CAPACITY AS COMMISSIONER OF INSURANCE, JULIA RATHGEBER

IN HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

        AND THE TEXAS DEPARTMENT OF INSURANCE



       APPELLANT’S BRIEF WITHOUT ORAL ARGUMENT


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                              Chase Carmen Hunter, pro se
                              340 S. Lemon Ave. #9039
                              Walnut, CA 91789
                              Telephone: 707-706-3647
                              Facsimile: 703-997-5999
                              Chase_Hunter@yahoo.com




                        -1-
IDENTITY OF PARTIES

Appellant: Chase Carmen Hunter


Appellees: ELEANOR KITZMAN IN HER OFFICIAL CAPACITY AS

COMMISSIONER OF INSURANCE, JOHN/JANE DOE IN HIS/HER

OFFICIAL CAPACITY AS INTERIM COMMISSIONER OF INSURANCE,

OR AS COMMISSIONER OF INSURANCE, AND THE TEXAS

DEPARTMENT OF INSURANCE


Counsel For Appellant:

Chase Carmen Hunter, pro se
340 S. Lemon Ave #9039
Walnut, CA 91789
Telephone: 707-706-3647
Facsimile: 703-997-5999




                          -2-
                   TABLE OF CONTENTS

CERTIFICATION.........................................5

STATEMENT OF THE CASE...............................5-7

STATEMENT OF JURISDICTION...........................7-9

STATEMENT ON ORAL ARGUMENT............................9

ISSUES PRESENTED...................................9-10

STATEMENT OF FACTS...................................11

  SUMMARY............................................11

  DETAILS AND PROCEDURAL HISTORY..................11-12

ARGUMENT..........................................12-14

PRAYER............................................14-15

CERTIFICATIONS....................................16-17

                 TABLE OF AUTHORITIES

FEDERAL CASES

Connally V. General Construction Co.,

    269 U.S. 385, 391 (1926).........................13

Grayned v. City of Rockford,

    408 U.S. 104, 108 (1972).........................14

STATE CASES

In re Bernard, 993 S.W.2d 453, 454-544...............12

In re Nubine,


                        -3-
    No. 13-08-507-CV, 2008 Tex. App. LEXIS 6534......12

STATE STATUTES AND RULES

Gov’t Code 2001.054(c) et seq.........................6

Texas Rule of Civil Procedure

(“TRCP”) 145 (a)................................9-14,16

TRCP 145 (d)......................................13,14

TRCP 165a(3)..............................9,10,12,13,14

CONSTITUTIONS

Due Process Clause...............................passim




                           -4-
CERTIFICATION.

I, Chase Carmen Hunter, state under penalty of perjury

that    the   following   facts    and   argument     are   true   and

correct.


                    January 15, 2015

STATEMENT OF THE CASE.

1.Judge John K. Dietz (“Judge Dietz”) is the presiding

  judge of the 250th District in Travis County District

  Court.      His physical address is 1000 Guadalupe St.

  Austin, TX 78701.

2.Amalia Rodriguez-Mendoza (“Clerk”) is the Clerk of

  the    District   Court   in     Travis   County,    Texas.      Her

  physical address is 1000 Guadalupe St. Austin, TX

  78701.

3.The Appellant, (herein referred to as “Hunter”), is

  not and never has been a resident of Texas. Hunter’s

  only tie to the Appellees arises from Hunter’s non-

  resident Texas insurance license.              Hunter filed an

  Original Verified Petition for Declaratory Judgment

  (“Pet DJ”) and three motions (collectively referred

  to as “Petition and Motions”) with the Clerk in June

                             -5-
    2013. See Appendix pp 1-79.         The Pet DJ1 seeks relief

    from the unlawful actions taken by Eleanor Kitzman

    (“Kitzman”), the then Commissioner of Insurance of

    the Texas Department of Insurance (“TDI”), John/Jane

    Doe, the incoming Commissioner of Insurance of TDI,

    and the TDI (referred to as        “Appellees”).

4.The     Pet    DJ2   seeks   a     declaratory     judgment   that

    formally    establishes     that   the   Rules    and   Statutes

    relied upon by the Appellees are unconstitutionally

    vague, unconstitutionally vague as applied, have been

    misapplied, and have been misinterpreted and, as a

    result, the Official Order of the Texas Commissioner

    of Insurance, No. 2497, dated May 8, 2013, ("Order of

    Revocation") is not effective.

5.The     Pet    DJ3   seeks   a     declaratory     judgment   that

    formally establishes that the Order of Revocation is

    not effective pursuant Gov’t Code 2001.054(c) et seq.

6.The     Pet    DJ4   seeks   a     declaratory     judgment   that

    formally establishes that the Order of Revocation is

1   See Appendix pp 7-73
2   See Appendix pp 7-73
3   supra
4   supra

                               -6-
  void for any and all other relevant reasons including,

  but not limited to, fraud upon the court, extrinsic

  fraud,     intrinsic       fraud,          common       law     fraud,

  constitutionality grounds, adverse to public policy,

  contrary to Texas laws, and contrary to federal laws.

7.The Clerk has refused to perform ministerial duties,

  has inserted into the court record documents that

  contain    false    statements,      has      refused    to     provide

  Hunter with services, and has therefore blocked the

  adjudication of Hunter’s lawsuit in the Travis County

  District Court (“TCDC”).

8.Judge    Dietz    has   refused    to   act    upon     every   motion

  Hunter filed with the TCDC and filed directly with

  Judge Dietz.

9.As a result, the Clerk and Judge Dietz have blocked

  Hunter’s    Pet    DJ    from     moving    forward      beyond    the

  ministerial event of being filed with the TCDC.

10. Judge Dietz entered an Order of Dismissal on August

  25, 2014, due to want of prosecution.




                             -7-
11. But the record proves that Hunter’s lawsuit was

  stalled    only     because    the     Clerk   and    Judge     Dietz

  refused to perform ministerial duties.

STATEMENT OF JURISDICTION.


12. The Order of Dismissal (“Dismissal”) was entered on

  August    25,     2014.       Hunter    was    notified   of    this

  Dismissal by mail.

13. Hunter mailed her Motion to Reinstate (“MTR”) to

  the TCDC on September 22, 2014, using USPS priority

  mail     with    tracking     number    9114901189866871050039.

  This is a timely filing pursuant to Texas Rule of

  Appellate       Procedure   (“TRAP”)     9.2(b)(1).       The   USPS

  records show that this MTR was delivered to the Clerk

  on September 24, 2014.            The Third District Court of

  Appeal record 03-14-00641-cv contains a copy of the

  MTR filed with the Clerk; and it shows that the Clerk

  filed the MTR on September 26, 2014. See Appendix pp.

  120-125

14. Hunter received no notice of a hearing scheduled

  pursuant to TRCP 165a(3).



                              -8-
15. Therefore, on October 23, 2014, Hunter faxed her

  MTR directly to Judge Dietz. See Appendix pp. 109-119.

  Hunter also mailed her MTR directly to Judge Dietz

  using USPS certified mail, restricted delivery with

  tracking    number    70132630000059320601.         The   USPS

  records show that this MTR was delivered to Judge

  Dietz on October 28, 2014.

16. Hunter received no notice of a hearing scheduled

  pursuant to TRCP 165a(3).

17. No hearing was held on Hunter’s MTR.

18. Hunter   mailed    her    Notice   of   Appeal   (“NOA”)   on

  November 23, 2014, to the Clerk.           Hunter also filed

  her notice of appeal electronically with this Court

  on November 24, 2014. See Appendix p. 126. This is a

  timely filing of this NOA pursuant to TRAP 26.1(a)(3)

  and 25.1(a).

ORAL ARGUMENT.

19. Oral argument is not requested.

ISSUES PRESENTED

  1) The Clerk and Judge Dietz have refused to perform
  ministerial duties (other than filing documents and
  entering the Dismissal for want of prosecution).


                             -9-
  2) The Clerk refused to comply with Texas Rule of
  Civil Procedure (“TRCP”) 145 (a) which sets forth
  that upon the filing of the affidavit [of indigency],
  “the clerk must docket the action, issue citation and
  provide such other customary services as are provided
  any party.” And Judge Dietz refused to perform
  ministerial duties to respond to Hunter’s motions
  asking that he direct the Clerk to perform her
  ministerial duties and to comply with TRCP 145(a).

  3) After the Order of Dismissal was entered in the
  TCDC, Hunter filed a Motion for Reinstatement (“MFR”)
  with the Clerk and also directly with Judge Dietz.
  Pursuant to TRCP 165a(3), the TCDC was required to
  hold a hearing on this MFR. But it did not.

STATEMENT OF FACTS.

                            SUMMARY

19. The Clerk refused to perform all ministerial duties

  except    the   filing   of   documents;    and    she   inserted

  false documents into the TCDC record.

20. Judge    Dietz   has   refused    to     act    upon   Hunter’s

  motions filed with the Court and filed directly with

  Judge Dietz and dismissed Hunter’s lawsuit for want

  of prosecution despite having known or should have

  known that the only reason why the lawsuit did not

  move forward is because both the Clerk and Judge




                            - 10 -
  Dietz   refused    to   perform       the    required   ministerial

  duties that would have moved Hunter’s lawsuit forward.

             DETAILS AND PROCEDURAL HISTORY

21. Hunter   filed   her    Petition          and   Motions   with   the

  Clerk by United States Postal Service (“USPS”), pre-

  paid, first-class, USPS Tracking™ on June 4, 2013.

  See Appendix pp 1-79. The Petition and Motions were

  mailed to PO Box 1748, Austin TX 78767. The USPS

  tracking    number       for        the   mailing     envelope      is

  9505500001113155000188. See Appendix p. 127

22. By telephone, an employee of the Clerk named Bari

  told Hunter that Hunter’s Petition and Motions were

  filed on June 7, 2013; that an “assessment of fee”

  was entered in the Clerk’s docket system on June 18,

  2013; and that an “agreement letter” was entered in

  the Clerk’s docket system on June 19, 2013.                        This

  “agreement letter” falsely states that Hunter agreed

  to pay the Clerk’s filing fee. See Appendix p. 128

23. Hunter filed an affidavit of indigency with her

  Petition and Motions; and did not agree to pay the

  Clerk’s filing fee. Since Hunter filed an affidavit


                             - 11 -
  of indigency, the Clerk is required pursuant TRCP

  Rule 145(a) to provide Hunter with the same services

  provided any other person without charge. But she did

  not.

24. The Clerk did not contest Hunter’s affidavit of

  indigency verbally or in writing.

25. Judge Dietz did not schedule and did not hold any

  hearings in the underlying cause even though he was

  required by statute to hold at least one hearing on

  Hunter’s MTR.    See TRCP 165a(3).

ARGUMENT.

26. The Clerk refused to perform her ministerial duties

  and refused to comply with TRCP Rules 145(a) and

  145(d).

27. The remedy in such circumstances directs Hunter to

  attempt to resolve the issue directly with a district

  judge, explaining in a verified motion that the clerk

  is refusing to perform her ministerial duties. See In

  re Nubine No. 13-08-507-CV, 2008 Tex. App. LEXIS 6534,

  (Tex.     App.-Corpus   Christi     Aug.     27,    2008,   orig.

  proceeding)(mem.    Op.)(per      curiam);    see   also    In   re


                           - 12 -
     Bernard, 993 S.W.2d 453, 454-544 (Tex. App.-Houston

     [1st    Dist.]       1999,    orig.     proceeding)(O’Connor,       J.,

     concurring.)

28. Hunter filed a motion directly with Judge Dietz5

     and he did not respond to it.

29. The Clerk refused to provide services to Hunter.

     The Clerk will not answer her telephone when Hunter

     calls and will not respond to facsimiles Hunter sends.

30. The Clerk and Judge Dietz deprived Hunter of her

     rights       under    TRCP     145(a),    under    the   Due   Process

     clause of the United States Constitution, and under

     Hunter’s human right to fair treatment, to access the

     court, to protection under the law, and to protection

     by     the    TCDC     from    the      unlawful   actions     by   the

     Appellees6.

31. One of the fundamental principles of due process of

     law is fair notice to an ordinary person of what is

     required      and     what    is    prohibited.    See   Connally   V.

     General Construction Co., 269 U.S. 385, 391 (1926).

     TRCP     Rules       145(a),       145(d),   and   165a(3)     clearly
5   See Appendix pp 80-94
6   See Appendix pp 7-73

                                    - 13 -
  articulate that which is required of Hunter, of the

  Clerk and of Judge Dietz.                 But the Clerk and Judge

  Dietz refused to comply with these TRCP’s, refused to

  enforce       these     TRCP’s,         and     refused     to    act    in

  accordance with Hunter’s Due Process rights.

32. Due process requires that laws provide standards to

  prevent arbitrary and discriminatory enforcement. See

  Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).

  TRCP    145(a),       145(d),       and       165a(3)     provide      clear

  standards but the Clerk has refused to comply with

  them, and this has prejudiced Hunter. And Judge Dietz

  has refused to respond to every motion Hunter filed

  with    the    Clerk     and      with        Judge     Dietz    directly,

  including but not limited to, motions asking him to

  enforce TRCP(a) by directing the Clerk to comply with

  TRCP    145(a)    and    asking         him    to     comply    with    TRCP

  165a(3).

PRAYER.

33. Hunter respectfully requests that this Court take

  jurisdiction of this case, and that upon reviewing

  this matter: (1) grant this Petition, (2) reverse the


                                 - 14 -
  Order of Dismissal, (3) direct Judge Dietz to direct

  the Clerk to (a) issue citations in TCDC case D-1-GN-

  13001957,     (b)    cause     service          of    process    upon    the

  defendants in TCDC case D-1-GN-13001957, (c) provide

  Hunter with all customary services provided any other

  party without charge, (d) provide Hunter with free

  access to http://www.idocket.com so that Hunter can

  view her case progress, or in the alternative, send

  Hunter a weekly statement by facsimile at 703-997-

  5999 that accurately reflects the activity of any

  cause pending in which Hunter is a party, (4) direct

  the   TCDC    to    enter     an       order    that       transfers     this

  lawsuit to this Court for adjudication since the TCDC

  has   refused       to   comply          with        the   United   States

  Constitution and the aforementioned TRCP’s and has

  refused      to     perform        its    ministerial           duties    to

  adjudicate this lawsuit since June 2013, (5) award

  Hunter her reasonable attorney's fees and costs, and

  (6) award Hunter such further relief to which she may

  be entitled.

Respectfully Submitted,


                                - 15 -
/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039
Walnut, CA 91789
Tel: 707-706-3647
Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                     CERTIFICATION
I, Chase Carmen Hunter, certify that I have reviewed
this petition and conclude that every factual statement
in the petition is supported by competent evidence
included in the appendix or record.


______________________
Chase Carmen Hunter

                     CERTIFICATION
I, Chase Carmen Hunter, swear under penalty of perjury
that the documents shown in the appendix are true and
accurate copies of those documents that are contained
in the record in the underlying cause. I have received
no documents related to the underlying cause other than
Appendix pp 1, 7, 74, 77, 102, and 128. The Clerk will
not answer the telephone and will not provide me with
customary services “provided any party”. So, I have not
asked the Clerk to provide certified copies. Further, I
am indigent and cannot afford to pay the Clerk for
certified copies and the Respondents have refused to
act in compliance with TRCP Rule 145(a), have refused
to answer the telephone when I call, and have refused
to respond to my facsimiles sent.


______________________
Chase Carmen Hunter



                          - 16 -
    CERTIFICATION IN COMPLIANCE WITH TEX. R. APP. P
               9.4(i)(2)(B) and 9.4(i)(3)


I, Chase Carmen Hunter, certify      that   this   Petition
contains 1,815 words and 11 pages.



Chase Carmen Hunter

                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Petition for Appeal and Motion was served
upon the parties shown below as indicated:


Eleanor Kitzman, Julia Rathgeber, and the Texas
Department of Insurance
By email on January 15, 2015 at
ChiefClerk@tdi.state.tx.us
Facsimile: 512-490-1064


Cynthia A. Morales
Assistant Attorney General
By Email on January 15, 2015 at
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348




Chase Carmen Hunter




                        - 17 -
                  No. 03-14-00737-cv



        _____________________________________

              IN THE THIRD COURT OF APPEALS

                    AUSTIN, TEXAS

        _____________________________________

CHASE CARMEN HUNTER v. ELEANOR KITZMAN IN HER OFFICIAL

CAPACITY AS COMMISSIONER OF INSURANCE, JULIA RATHGEBER

IN HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

        AND THE TEXAS DEPARTMENT OF INSURANCE



 APPENDIX TO APPELLANT’S BRIEF WITHOUT ORAL ARGUMENT


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                          Chase Carmen Hunter, pro se
                          340 S. Lemon Ave. #9039
                          Walnut, CA 91789
                          Telephone: 707-706-3647
                          Facsimile: 703-997-5999
                          Chase_Hunter@yahoo.com




                        -1-
To the Honorable Justices of the Court:

The Appendix is attached.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                     CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the documents shown in the appendix are true and
accurate copies of those documents that are contained
in the record in the underlying court. I have received
no documents related to the underlying cause other than
Appendix pp 1, 7, 74, 77, 102, and 128.


______________________
Chase Carmen Hunter

                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Petition for Appeal and Motion was served
upon the parties shown below as indicated:

Eleanor Kitzman, Julia Rathgeber, and the Texas
Department of Insurance
By email on January 15, 2015 at
ChiefClerk@tdi.state.tx.us
Facsimile: 512-490-1064


Cynthia A. Morales

                          -2-
Assistant Attorney General
By Email on January 15, 2015 at
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348



Chase Carmen Hunter




                        -3-
APPENDIX P. 000001
APPENDIX P. 000002
APPENDIX P. 000003
APPENDIX P. 000004
APPENDIX P. 000005
APPENDIX P. 000006
APPENDIX P. 000007
APPENDIX P. 000008
APPENDIX P. 000009
APPENDIX P. 000010
APPENDIX P. 000011
APPENDIX P. 000012
APPENDIX P. 000013
APPENDIX P. 000014
APPENDIX P. 000015
APPENDIX P. 000016
APPENDIX P. 000017
APPENDIX P. 000018
APPENDIX P. 000019
APPENDIX P. 000020
APPENDIX P. 000021
APPENDIX P. 000022
APPENDIX P. 000023
APPENDIX P. 000024
APPENDIX P. 000025
APPENDIX P. 000026
APPENDIX P. 000027
APPENDIX P. 000028
APPENDIX P. 000029
APPENDIX P. 000030
APPENDIX P. 000031
APPENDIX P. 000032
APPENDIX P. 000033
APPENDIX P. 000034
APPENDIX P. 000035
APPENDIX P. 000036
APPENDIX P. 000037
APPENDIX P. 000038
APPENDIX P. 000039
APPENDIX P. 000040
APPENDIX P. 000041
APPENDIX P. 000042
APPENDIX P. 000043
APPENDIX P. 000044
APPENDIX P. 000045
APPENDIX P. 000046
APPENDIX P. 000047
APPENDIX P. 000048
APPENDIX P. 000049
APPENDIX P. 000050
APPENDIX P. 000051
APPENDIX P. 000052
APPENDIX P. 000053
APPENDIX P. 000054
APPENDIX P. 000055
APPENDIX P. 000056
APPENDIX P. 000057
APPENDIX P. 000058
APPENDIX P. 000059
APPENDIX P. 000060
APPENDIX P. 000061
APPENDIX P. 000062
APPENDIX P. 000063
APPENDIX P. 000064
APPENDIX P. 000065
APPENDIX P. 000066
APPENDIX P. 000067
APPENDIX P. 000068
APPENDIX P. 000069
APPENDIX P. 000070
APPENDIX P. 000071
APPENDIX P. 000072
APPENDIX P. 000073
APPENDIX P. 000074
APPENDIX P. 000075
APPENDIX P. 000076
APPENDIX P. 000077
          It is not possible for Hunter to appear in person because she is a resident of

Virginia, has been a resident of Virginia for more than twenty-five (25) years, has never
                                                                                    1
resided in Texas, has not been in Texas since the year 2001 or 2002, and is indigent .

Hunter is indigent, in part, due to her extended distraction from being able to

substantially perform her job duties because she has had to devote her time, money

and resources defending the underlying administrative cause brought against her by the

Defendants in Decemeber 2011.               Hunter’s Original Verified Petition for Declaratory

Judgment sets forth throughout and in numbered paragraph 203 that the Defendants’

unconscionable actions have seriously injured Hunter’s professional reputation on a

national scale.       Hunter has had to exhaust countless hours to try to mitigate the

damage, if possible, inflicted upon her maliciously by the Defendants.

          The Original Verified Petition For Declaratory Judgment is indubitably

meritorious.

          It is well settled in Texas law that when a person cannot appear personally

during a civil action, the person should be allowed to proceed by affidavit, deposition,

telephone, or other effective means. See Reyna v. Mitchell, 2008 WL 5062954 at *2; In

re Marriage of Bolton, 256 S.W.3d at 833 (Tex.App.-Dallas 2008, no pet.), Boulden v.

Boulden, 133 S.W.3d 886-87 (Tex.App.-Dallas 2004, no pet.), Green v. Kaposta, No.

05-08-01041-CV, 2009 WL 4045249, *1 (Tex. App.-Dallas Nov. 24, 2009, no pet.)

(mem. op.), In re R.C.R., 230 S.W.3d at 426; Sweed, 139 S.W.3d at 452; Allen v.

Rushing, 129 S.W.3d 226, 230 (Tex.App.-Texarkana 2004, no pet.); Aguilar v.

Alvarado, 39 S.W.3d 244, 248 (Tex.App.-Waco 1999, pet. denied).

          For all the reasons set forth herein and set forth in the Original Verified Petition

for Declaratory Judgment, Hunter respectfully requests that this Court appoint a lawyer,

1
    See Original Verified Motion To Proceed In Forma Pauperis

                                                                  APPENDIX P. 000078
without charge, who will assist Hunter in her continued efforts to protect her

constitutional rights and human rights.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff respectfully requests

that this Court grant the Motion To Appear By Affidavit and By Telephone For Any And

All Hearings And Motion For Court-Appointed Counsel To Assist The Plaintiff and to

grant any other relief to which Hunter is entitled.



                                                  Respectfully Submitted,
            NOTE TO THIRD
            COURT OF APPEAL: I,
            CHASE CARMEN                          ___________________
            HUNTER, SIGNED THE                    Chase Carmen Hunter
            MOTION THAT I                         PO Box 9075
            FILED WITH THE                        Fredericksburg, VA 22403
                                                  (707) 706-3647 (Phone)
            TCDC                                  (703) 997-5999 (Fax)
                                                  Plaintiff, pro se


                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion To
Appear By Affidavit and By Telephone For Any And All Hearings And Motion For Court-
Appointed Counsel To Assist The Plaintiff was served upon the parties shown below as
indicated


Chief Clerk
Texas Department of Insurance
ChiefClerk@tdi.texas.gov


Greg Abbott, Attorney General of Texas
greg.abbott@texasattorneygeneral.gov




____________________
 Chase Carmen Hunter


                                                             APPENDIX P. 000079
PLEASE DELIVER TO JUDGE JOHN K DIETZ




                             APPENDIX P. 000080
                       Cause No. D-1-GN-13001957

  CHASE CARMEN HUNTER,               IN THE DISTRICT COURT OF




                      Plaintiff,

  v.                                 TRAVIS COUNTY, TEXAS


  ELEANOR KITZMAN IN HER
  OFFICIAL CAPACITY AS
  COMMISSIONER OF INSURANCE,
  JOHN/JANE DOE IN HIS/HER
  OFFICIAL CAPACITY AS
  INTERIM COMMISSIONER OF
  INSURANCE, OR AS
  COMMISSIONER OF INSURANCE,
  AND THE TEXAS DEPARTMENT OF
  INSURANCE, SERVE GREG
  ABBOTT, THE ATTORNEY
  GENERAL OF TEXAS,




                     Defendants.     250TH JUDICIAL DISTRICT


VERIFIED MOTION DIRECTLY FILED WITH JUDGE JOHN K. DIETZ FOR WRIT
  OF MANDAMUS AND PROHIBITION DIRECTED TO THE HONORABLE AMALIA
 RODRIGUEZ-MENDOZA, CLERK OF THE DISTRICT COURT OF TRAVIS COUNTY
                              TEXAS


CERTIFICATION.

I, Chase Carmen Hunter, state under penalty of perjury that the

following facts and argument are true and correct.


                               -1-
                                                APPENDIX P. 000081
APPENDIX P. 000082
STATEMENT OF JURISDICTION.


6. This Court has jurisdiction to grant this petition for writ of

  mandamus and prohibition under Section 24.011 of the Texas

  Government Code and Texas Rule of Civil Procedure 74.


ISSUES   PRESENTED   FOR   PETITION   FOR   WRIT    OF   MANDAMUS   AND

PROHIBITION


  1. Whether or not Mendoza has interfered this Court’s
     jurisdiction   by   violating   Hunter’s   substantive  and
     procedural Due Process rights by refusing to comply with
     Texas Rule of Civil Procedure 145 (a) which sets forth that
     upon the filing of the affidavit [of indigency], the clerk
     must “docket the action, issue citation and provide such
     other customary services as are provided any party.”
       a. Hunter has called Mendoza’s office as many times as
        eight (8) times in one day without reaching a person or
        voicemail system. Sometimes, Hunter reaches a person by
        telephone who has told Hunter that she has no answers to
        basic questions regarding the docketing and processing
        of Hunter’s action. Hunter has sent facsimiles to
        Mendoza requesting status updates of her case. But
        Mendoza has refused to respond. Mendoza has contacted
        Hunter and has left only mysterious voicemail messages
        and has sent only mysterious emails that only ask Hunter
        to contact Mendoza. But no details are provided. Hunter
        has attempted to return such mysterious communications
        received from Mendoza’s office but a person seldom
        answers the telephone, there is no voicemail system, and
        the person who answers is unable to find Hunter’s Pet DJ,
        unable to explain why the attempt to electronically file
        was rejected, and unable to provide a status of the
        processing of Hunter’s action.
       b. Mendoza has refused to give Hunter free access to
        Mendoza’s docket information system so that Hunter can
        view the status of her case.       Providing Hunter with
        access to view the docket entries of her case is a
        customary service that is provided any other party.
        Since Hunter has filed an affidavit of indigency and is
        indigent, Mendoza is required to provide Hunter free
        access to the docket information system to view the

                               -3-
                                                   APPENDIX P. 000083
        progress of her case, or in the alternative, send Hunter
        the information that can be found in the idocket.com
        information system by facsimile once per week.
  2. Whether or not Mendoza has interfered and is interfering in
     this Court’s jurisdiction by violating Hunter’s substantive
     and procedural Due Process rights by attempting to
     circumvent the requirement of Texas Rule of Civil Procedure
     145 (d) by
       a. denying Hunter’s affidavit [of indigency],
       b. trying to communicate her denial of Hunter’s affidavit
          [of indigency] by telephoning Hunter, and
       c. communicating a denial of Hunter’s affidavit [of
          indigency] by emailing Hunter.

ISSUES PRESENTED FOR PETITION FOR DECLARATORY RELIEF

  1. Whether or not Mendoza is violating and has violated
     Hunter’s Due Process rights and Texas Rule of Civil
     Procedure (“TRCP”) Rule 145(a) and has refused to perform
     her ministerial duties by
        a. failing to “provide such other customary services as
           are provided any party”. Mendoza has refused to issue
           citations, refused to cause the service of process
           upon the defendants, has refused to answer her
           telephone when Hunter calls her, has refused to
           respond to Hunter’s facsimiles, and has refused to
           give    Hunter  free   access   to   Mendoza’s  docket
           information system so that the Hunter can view the
           status of her case.    Providing Hunter with access to
           view the docket entries of her case is a customary
           service that is provided any other party. Since Hunter
           has filed an affidavit of indigency and is indigent,
           Mendoza is required to provide Hunter with free access
           to the docket information system to view the progress
           of her case, or in the alternative, send Hunter the
           information that can be found in the idocket.com
           information system by facsimile once per week.
        b. telling Hunter that she cannot file a motion for
           court-appointed counsel and refusing to file said
           motion.




STATEMENT OF FACTS.




                            -4-
                                           APPENDIX P. 000084
7. Hunter filed her Original Verified Petition for Declaratory

  Judgment (“Pet DJ”) with Mendoza’s office on May 25, 2013, by

  electronic filing.     Hunter received correspondence from Ruben

  Tamez, who works in Mendoza’s office, stating only that this

  electronic   filing   was   rejected   and   that   Hunter   needed   to

  contact Mendoza.

8. On June 16, 2013, Hunter sent a facsimile to every district

  court in Travis County as follows:

    “To Whom It May Concern:

    I attempted to electronically file my civil petition and
    two motions on May 25, 2013. My filing was rejected with no
    reason given. I was directed to contact Ruben Tamez by
    telephone to discuss what I needed to successfully file my
    civil petition. I called the telephone number given, 512-
    854-5841, eight (8) times on June 3, 2013. But Mr. Tamez
    did not answer and there is no voicemail. A woman answered
    two or three times but could not tell me why my filing was
    rejected because she did not know.

    I therefore mailed my civil petition along with three
    motions on June 4, 2013, to the address shown on your
    website which is PO Box 1748, Austin TX 78767. The tracking
    number of my mailed envelope is 9505500001113155000188. The
    United States Postal Service insists that my envelope was
    delivered. Yet, my petition has not yet been docketed. I
    spoke with Mr. Tamez on June 10th and 14th, 2013, and he
    states that he cannot find my petition.

    I am especially disappointed to be told by Mr. Tamez that
    the PO Box shown on your website is not the correct mailing
    address for the civil district court. Mr. Tamez told me on
    June 14, 2013, that PO Box 679003 is the correct mailing
    address.

    I am indigent and I have now spent more than $14 in postage
    and electronic filing fees and my petition has not been
    docketed and cannot be found. I have also spent money
    printing the approximate 100 pages that make up the
    petition and three motions that seem to be lost.


                               -5-
                                                 APPENDIX P. 000085
      I am desperately seeking your help in locating my civil
      petition and three motions and docketing them promptly.

      Please, look for my civil petition and my three motions and
      docket them expeditiously.”



9. During one telephone call on June 3, 2013, Hunter spoke with

    Brooke Daniel 1 (“Daniel”) who told Hunter that Daniel did not

    know why the electronic filing of Hunter’s Pet DJ was rejected.

    Daniel was able to view Hunter’s electronic filing and told

    Hunter that Hunter could not file a motion for court-appointed

    counsel [which was filed electronically along with the Pet DJ].

    Hunter explained to Daniel that Hunter could not withhold or

    withdraw a motion she wanted to file based only on Daniel’s

    suggestion and that Hunter was seeking a ruling by the judge

    on the motion.

10.   On about June 18, 2013, Hunter was contacted by Mendoza and

    given a case number for her Pet DJ which is D-1-GN-13001957.

    Hunter subsequently received from Mendoza file-stamped copies

    of the first pages of her Pet DJ and accompanying motions that

    she mailed to Mendoza on June 4, 2013. The file stamps show

    that the pages were file stamped on June 7, 2013, and the date

    of mailing of said file-stamped copies to Hunter was June 19,

    2013.


1
  She is also erroneously referred to as “Brook Daniels”. Her
correct name is “Brooke Daniel”.

                             -6-
                                             APPENDIX P. 000086
11.   On    June   18,   2013,   Hunter   sent   the   following   letter   by

  facsimile:

      “To: Brook Daniels, Clerk of the 53rd Civil District

      VIA FACSIMILE: 512-854-9332

      RE:    D-1-GN-13001957

      Dear Ms. Daniels:

      I received a voicemail from you today but you did not tell
      me what you need.   I called you back and left a voicemail
      message. I called a total of three of four times.

      I still cannot find my case on iDocket.com.

      I am indigent and cannot afford to pay to buy CHIPS on
      iDocket.com to view my case which costs a whopping $14 to
      view the case the first time and $7 each additional time.

      As you can see by my petition, I have been defending an
      unconscionable government action against me since 2011, and
      defending this unreasonable action has made it difficult
      for me to perform my job duties and to earn a living.

      Is there a way that you can communicate with me by fax? Fax
      number is 703-997-5999.   Otherwise, I will keep trying to
      reach you by phone.”



12.   On    June   25,   2013,   Hunter   sent   the   following   letter   by

  facsimile:

      “To: Brook Daniels, Clerk of the 53rd Civil District

      VIA FACSIMILE: 512-854-9332

      RE:    D-1-GN-13001957

      Dear Ms. Daniels:

      I received a voicemail message from you at 5:26pm EST on
      June 18, 2013, and at 10:14am EST on June 19, 2013. Your
      voicemail messages only asked that I call you. You have


                                   -7-
                                                       APPENDIX P. 000087
      never communicated with me any reason why you are calling
      or what you need. You have always stated only that you want
      me to call you. However, I have called you repeatedly and
      there is no answer. I have left voicemail messages.

      I sent you a fax on June 18, 2013, asking you to
      communicate with me in writing due to this communication
      problem.

      I do not understand the very mysterious nature of your
      communication with me and the fierce effort I must exhaust
      just to get my petition docketed and to try to understand
      the mysterious communications from you and Ruben in which
      you both simply state that you need me to contact you. But
      each and every time I call either one of you, there is no
      answer and Ruben has no voicemail.

      Please, communicate with me the specific reasons why you
      are calling me by fax. Fax number is 703-997-5999.”

13.   On June 25, 2013, Hunter sent the following second letter

  by facsimile and email:

      “From:  [mailto:ChaseH@ChaseAgency.com]
      Sent: Tuesday, June 25, 2013 1:41 PM
      To: 'Brooke Daniel'
      Subject: RE: reply to fax

      Dear Ms. Daniel:

      Can you provide me with a court order that communicates
      this decision please?

      I cannot appeal an email. I need a court order. Can you
      fax this court order to me and mail the order to me?

      Fax: 703-997-5999
      mail: PO Box 9075
      Fredericksburg, VA 22403

      Thank you,
      Chase Hunter

      From: Brooke Daniel [mailto:Brooke.Daniel@co.travis.tx.us]
      Sent: Tuesday, June 25, 2013 1:21 PM
      To: chaseh@chaseagency.com
      Subject: reply to fax


                             -8-
                                             APPENDIX P. 000088
      Ms. Hunter,

      I am currently at my desk and if you call me now I can help
      you. I’m sorry if you have had trouble reaching me. You
      have been sending a fax to the judge’s office, but I work
      in the district clerk’s office. If you must send a fax to
      me, please send it to my fax number at (512)854-6627.

      I was calling to inform you that your Affidavit of
      Inability to pay costs was not approved. We did not waive
      the filings fees, however, you were approved for a payment
      plan. Also, if you would like any citations to be issued,
      please request them in writing. Also, we do not accept fax
      filings so you will have to either mail in your letter
      requesting service, or eFile it if you are not able to file
      in person. Please be advised that you will be responsible
      for the citation and constable service fees, and these will
      be added to your payment plan if you would like to request
      service. I will be at my desk for rest of the day if you
      would like to call me with any questions, or feel free to
      reply to this email.

      Brooke Daniel
      53rd Court Clerk
      Travis County District Clerk
      1000 Guadalupe St., 3rd Floor
      Austin, Texas 78701
      Tel: (512)854-5881
      Fax: (512)854-6627”


14.   On June 25, 2013, Hunter sent the following third letter by

  facsimile:

      “To: Brook Daniels, Clerk of the 53rd Civil District

      VIA FACSIMILE: 512-854-9332

      RE:   D-1-GN-13001957 – THIRD FAX FOR JUNE 25, 2013

      Dear Ms. Daniels:

      I received a voicemail message from you on June 25, 2013 at
      3:59pm EST. You stated: “I had a couple of things to tell
      you about your case that I would like to tell you over the
      phone and not in a message.” As you can see by my petition,


                              -9-
                                              APPENDIX P. 000089
I am defending an unconscionable government action and you
work for that same government. I am very concerned at how
much effort I had to exert just to get my petition docketed.

In response to your email which I have attached, the Texas
Rules of Civil Procedure do not give you discretion under
Rule 145(a) to refuse to docket, issue citations, and
provide such other customary services. However, Rule 145(d)
allows the clerk to contest the affidavit by filing a
written contest. See below.

Given that this is the law of Texas, I expect that you will
treat me in accordance with the law.

As such, you must issue citations and provide such other
customary services.


RULE 145. AFFIDAVIT OF INDIGENCY

(a) Affidavit. In lieu of paying or giving security for
costs of an original action, a party who is
unable to afford costs must file an affidavit as herein
described. A “party who is unable to afford
costs” is defined as a person who is presently receiving a
governmental entitlement based on
indigency or any other person who has no ability to pay
costs. Upon the filing of the affidavit, the clerk must
docket the action, issue citation and provide such other
customary services as are provided any party.

 (d) Contest. The defendent or the clerk may contest an
affidavit that is not accompanied by an
IOLTA certificate by filing a written contest giving notice
to all parties and, in an appeal under
Texas Government Code, Section 28.052, notice to both the
small claims court and the county clerk. A party’s
affidavit of inability that attests to receipt of
government entitlement based on indigency may be contested
only with respect to the veracity of the attestation.
Temporary hearings will not be continued pending the filing
of the contest. If the court finds at the first regular
hearing in the course of the action that the party (other
than a party receiving a governmental entitlement based on
indigency) is able to afford costs, the party must pay the
costs of the action. Reasons for such a finding must be
contained in an order. Except with leave of court, no
further steps in the action will be taken by a party who is


                       - 10 -
                                       APPENDIX P. 000090
       found able to afford costs until payment is made. If the
       party’s action results in monetary award, and the court
       finds sufficient evidence monetary award to reimburse costs,
       the party must pay the costs of the action. If the court
       finds that another party to the suit can pay the costs of
       the action, the other party must pay the costs of the
       action.”

15.    Since   June    25,   2013,       Hunter       has   contacted   Mendoza   many

  times by facsimile and by telephone and requested basic status

  information about her case. Mendoza has been non-responsive.

16.    Hunter can view the basic status information about her case

  on    idocket.com     which      is     the    electronic     information   system

  provided by Mendoza for use by the general public.

17.    But the only information provided for free on idocket.com

  is    the    style   of    the    case.        If    additional   information     is

  requested, the requestor is required to purchase CHIPS.                          Two

  CHIPS are required to view the case information the first time.

  One CHIP is required for each subsequent day.                     Five CHIPS cost

  $32.49.      Essentially, it costs about $14 for Hunter to simply

  view her case information the first time on idocket.com and $7

  each additional day.

18.    Since Hunter filed an affidavit of indigency, Mendoza is

  required pursuant TRCP 145(a) to provide Hunter with the same

  services provided any other person without charge.

19.    But Mendoza has no established system for granting Hunter

  access to her case information on idocket.com without charge.




                                        - 11 -
                                                              APPENDIX P. 000091
20.    Mendoza has refused to respond to Hunter’s requests made by

  telephone and by facsimile asking for the status details of

  her case that can be otherwise viewed on idocket.com.

21.    Upon information and belief, Mendoza has not issued the

  citations and has not taken steps to cause the service of

  process     upon     the     Defendants.       Hunter       has     received    no

  correspondence from the defendants or from Mendoza.

22.    The   TCDC     cannot       legally    take    jurisdiction        over   the

  defendants if there is no proof of service of process in the

  record.

23.    Mendoza’s refusal to issue citations and to effect service

  of    process     upon     the    Defendants       is    blocking    the   TCDC’s

  jurisdiction in case D-1-GN-13001957.


ARGUMENT.


GROUNDS TO GRANT PETITION FOR WRIT OF MANDAMUS AND PROHIBITION.

24.    There is no adequate remedy by appeal because Mendoza is

  blocking     this    Court’s       jurisdiction.        Mendoza   has   shut   and

  locked the courthouse doors so that Hunter cannot enter.

25.    Mendoza is refusing to perform her ministerial duties.

26.    Mendoza is refusing to comply with TRCP 145(a).

27.    Mendoza is denying Hunter her substantive and procedural

  Due Process rights.


PRAYER FOR WRIT OF MANDAMUS AND PROHIBITION.

                                     - 12 -
                                                           APPENDIX P. 000092
APPENDIX P. 000093
NOTE TO THIRD COURT OF
APPEAL: THIS IS NOT THE
CLERK'S CORRECT EMAIL
ADDRESS. I, CHASE CARMEN
HUNTER, SUBSEQUENTLY
EMAILED THIS MOTION WRIT
CLERK TO THE CLERK AT
AMALIA.RODRIGUEZ-
MENDOZA@CO.TRAVIS.TX.US




       APPENDIX P. 000094
iDocket.com - CHIP Charge.                                                                                                       Page 1 of 1




        iDocket.com Service
        Your iDocket.com subscription does not include, in the Basic Access Plan, the ability to use the feature you have selected.

        The service is, however, available for a charge.

        Additional Name, Advanced and Case Number Search - 1 CHIP for each Search.
        Case History - 2 CHIPS first time a case is viewed, 1 CHIP afterward per day.

        Please indicate how you would like to proceed by clicking the appropriate button below.


              Purchase CHIPS                          Upgrade My Subscription               Cancel



Copyright © 1999-2013 iDocket.com. All rights reserved.
Unauthorized access is prohibited. Usage will be monitored.




                                                                                                  APPENDIX P. 000095
http://idocket.com/cgi-bin/db2www/c_h_all.mbr/run?st=028&cnty=ISD&doct=V%20%2... 10/07/2013
Court Center Document Image Index.                                                                                        Page 1 of 1




Quantity of CHIPS                      Gold Plan              Silver Plan             Bronze Plan                 Free Plan
5                                      $ 24.99                $ 27.49                 $ 29.99                     $ 32.49
40                                     $ 179.99               $ 199.99                $ 219.99                    $ 239.99
200                                    $ 799.99               $ 899.99                $ 999.99                    $ 1099.99
500                                    $ 1999.99              $ 2249.99               $ 2499.99                   $ 2749.99

User ID: hulk900
Subscription Type: Free            Billing Term: Monthly           Expiration Date: 06/01/2023                  CHIP Balance: 0

Number CHIPS                                  5                                                              ALERT!
Credit Card Number:
                                                                                                  A signed Memorandum of Agreement is
Credit Card Type:
                                                                                                  required to be filed with iDocket.com
Expiration date:                                                                                  before document images can be
                                                                                                  purchased with CHIPS
Cardholder's First Name:                                                                          *Allow 24 hours to process

Cardholder's Last Name:


Processing your payment may take a moment. To prevent your account from being drafted more than
once, click the 'Submit' button only one time.
                                     Submit        Cancel

* You must read, print, sign and fax the Memorandum of Agreement to purchase document images.


                             About CHIPS           Upgrade Plan




                                                                                          APPENDIX P. 000096
https://secure.idocket.com/idocket/buychips.asp                                                                           10/07/2013
ProDoc® eFiling - Filing Details                                                                                                     Page 1 of 1




   Filed Date & Time
                      Date:                                                          Time | Time Zone:
           Tuesday, May 28, 2013                                             4:35 AM | Central (U.S. and Canada)


   Filing Status Definitions                               ··· Filing Status Information ···
  Trace Number: ED227J017508193                                            Clerk Comments: Mrs Hunter, I had to reject your petition. If you
  Current Status: Alert (see clerk comments)                               could please contact me at 512-854-5841 to discuss what needs to be
                                                                           done to file this petition with the court. Thank you. Ruben Tamez.


   Fee                                                      Est.Amount                               Payment Information
  Filing Fees:                                                                      Payment Method: Credit Card
   Petition or Application: Civil                                $252.00                       Address: PO Box 9075
                                                                                                        Fredericksburg, VA 22403
  Other Services Provided:
                                                                                    Credit Card Type: Visa
   Clerk Fee Adjustment                                         -$282.00
                                                                                          Card Number: XXXX XXXX XXXX 8223
   Jury Fee                                                       $30.00
                                                                                   Cardholder Name: chase carmen Hunter
  ProDoc, Inc.:
   eFiling/eService Fee                                            $3.00
   8.25% Sales Tax                                                 $0.25

  State eFiling Processing Fees:
   Electronic Processing                                           $5.19

                               Total Estimated Fees:               $8.44
                                    Final Amount Billed:           $0.00


                           Personal Information                                                        Filing Information
                         Filer: chase hunter                                                 Case Title: Hunter v. Kitzman, et al
         Attorney of Record: chase hunter                                            Matter Number/
     Firm or Organization: Chase Carmen Hunter                                           Description: Original Verified Petition For Declaratory
                                                                                                      Judgmen
                 DL Number: T59602376
                                                                                           Sealed Case: No
                      Address: PO Box 9075
                               Fredericksburg, VA 22403                                   County Name: Travis

                       Phone: (540) 429-8660                                                Court Type: District

                           Fax: (XXX) XXX                                                  Jurisdiction: Travis District - Civil

                        Email: chase_hunter@yahoo.com                                Document Type: Petition or Application: Civil
                                                                              Petitioner(s) / Plaintiff(s):
                                                                               chase hunter
                                                                              Other Services Requested:
                                                                               Jury Fee
                                                                               Clerk Fee Adjustment
                                                                                Adjustment Amount: -282


                          Document Information                                                         Service Recipients
   Refresh Documents
  Total Pages:76
  Document Being Filed:
     Petitionex.pdf

                                                           Attachments:
     Motionifp.pdf

     motiontoappeartelelawyer.pdf




                                                                                                     APPENDIX P. 000097
https://www.prodocefile.com/ViewFiling.aspx                                                                                          03/06/2013
                        Chase Carmen Hunter
                            PO Box 9075
                     Fredericksburg, VA 22403
                       Tel: (707) 706-3647
                       Fax: (703) 997-5999
                  Email: ChaseH@ChaseAgency.com
                           June 16, 2013

To: All Travis County Civil and Criminal District Courts as
follows:

53rd Civil fax: 512-854-9332
98th Civil fax: 512-854-9338
126th Civil fax: 512-854-9332
200th Civil fax: 512-854-4523
201st Civil fax: 512-854-2268
250th Civil fax: 512-854-9332
261st Civil fax: 512-854-9332
345th Civil fax: 512-854-4540
353rd Civil fax: 512-854-9332
419th Civil fax: 512-854-2224
147th Criminal fax: 512-854-4464
167th Criminal fax: 512-854-6425
299th Criminal fax: 512-854-4464
331st Criminal fax: 512-854-9140
390th Criminal fax: 512-854-4680
403rd Criminal fax: 512-854-4683
427th Criminal fax: 512-854-2227
magistrate fax: 512-854-9140

RE: A Petition styled Chase Carmen Hunter v. Eleanor Kitzman et
al., and three related motions I mailed to Travis County
District Court that have not been docketed and appear to be lost
somewhere in the District Court, and I am trying to locate them
and get them docketed.

To Whom It May Concern:

I attempted to electronically file my civil petition and two
motions on May 25, 2013. My filing was rejected with no reason
given. I was directed to contact Ruben Tamez by telephone to
discuss what I needed to successfully file my civil petition. I
called the telephone number given, 512-854-5841, eight (8) times
on June 3, 2013. But Mr. Tamez did not answer and there is no
voicemail. A woman answered two or three times but could not
tell me why my filing was rejected because she did not know.




                                            APPENDIX P. 000098
I therefore mailed my civil petition along with three motions on
June 4, 2013, to the address shown on your website which is PO
Box 1748, Austin TX 78767. The tracking number of my mailed
envelope is 9505500001113155000188. The United States Postal
Service insists that my envelope was delivered.         Yet, my
petition has not yet been docketed.   I spoke with Mr. Tamez on
June 10th and 14th, 2013, and he states that he cannot find my
petition.

I am especially disappointed to be told by Mr. Tamez that the PO
Box shown on your website is not the correct mailing address for
the civil district court.   Mr. Tamez told me on June 14, 2013,
that PO Box 679003 is the correct mailing address.

I am indigent and I have now    spent more than $14 in postage and
electronic filing fees and my   petition has not been docketed and
cannot be found. I have          also spent money printing the
approximate 100 pages that      make up the petition and three
motions that seem to be lost.

I am desperately seeking your help in locating my civil petition
and three motions and docketing them promptly.

Please, look for my civil petition and my three motions and
docket them expeditiously.


Sincerely,

/cch/

Chase Carmen Hunter




                                             APPENDIX P. 000099
                           Chase Carmen Hunter
                               PO Box 9075
                        Fredericksburg, VA 22403
                          Tel: (707) 706-3647
                          Fax: (703) 997-5999
                     Email: ChaseH@ChaseAgency.com
                              June 18, 2013

To: Brook Daniels, Clerk of the 53rd Civil District

VIA FACSIMILE: 512-854-9332

RE:     D-1-GN-13001957

Dear Ms. Daniels:

I received a voicemail from you today but you did not tell me
what you need. I called you back and left a voicemail message.
I called a total of three of four times.

I still cannot find my case on iDocket.com.

I am indigent and cannot afford to pay to buy CHIPS on
iDocket.com to view my case which costs a whopping $14 to view
the case the first time and $7 each additional time.

As you can see by my petition, I have been defending an
unconscionable government action against me since 2011, and
defending this unreasonable action has made it difficult for me
to perform my job duties and to earn a living.

Is there a way that you can communicate with me by fax? Fax
number is 703-997-5999. Otherwise, I will keep trying to reach
you by phone.


Sincerely,

/cch/

Chase Carmen Hunter




                                               APPENDIX P. 000100
                           Chase Carmen Hunter
                               PO Box 9075
                        Fredericksburg, VA 22403
                          Tel: (707) 706-3647
                          Fax: (703) 997-5999
                     Email: ChaseH@ChaseAgency.com
                              June 25, 2013

To: Brook Daniels, Clerk of the 53rd Civil District

VIA FACSIMILE: 512-854-9332

RE:     D-1-GN-13001957

Dear Ms. Daniels:

I received a voicemail message from you at 5:26pm EST on June 18,
2013, and at 10:14am EST on June 19, 2013. Your voicemail
messages only asked that I call you. You have never communicated
with me any reason why you are calling or what you need. You
have always stated only that you want me to call you. However, I
have called you repeatedly and there is no answer. I have left
voicemail messages.

I sent you a fax on June 18, 2013, asking you to communicate
with me in writing due to this communication problem.

I do not understand the very mysterious nature of your
communication with me and the fierce effort I must exhaust just
to get my petition docketed and to try to understand the
mysterious communications from you and Ruben in which you both
simply state that you need me to contact you. But each and every
time I call either one of you, there is no answer and Ruben has
no voicemail.

Please, communicate with me the specific reasons why you are
calling me by fax. Fax number is 703-997-5999.


Sincerely,

/cch/

Chase Carmen Hunter




                                               APPENDIX P. 000101


From:                              
Sent:                             martes, 25 de junio de 2013 01:41 p.m.
To:                               'Brooke Daniel'
Subject:                          RE: reply to fax


Dear Ms. Daniel:

Can you provide me with a court order that communicates this decision please?

I cannot appeal an email. I need a court order. Can you fax this court order to me and mail the order to me?

Fax: 703-997-5999
mail: PO Box 9075
Fredericksburg, VA 22403

Thank you,
Chase Hunter

From: Brooke Daniel [mailto:Brooke.Daniel@co.travis.tx.us]
Sent: Tuesday, June 25, 2013 1:21 PM
To: chaseh@chaseagency.com
Subject: reply to fax

Ms. Hunter,

I am currently at my desk and if you call me now I can help you. I’m sorry if you have had trouble reaching
me. You have been sending a fax to the judge’s office, but I work in the district clerk’s office. If you must
send a fax to me, please send it to my fax number at (512)854-6627.

I was calling to inform you that your Affidavit of Inability to pay costs was not approved. We did not
waive the filings fees, however, you were approved for a payment plan. Also, if you would like any
citations to be issued, please request them in writing. Also, we do not accept fax filings so you will have to
either mail in your letter requesting service, or eFile it if you are not able to file in person. Please be
advised that you will be responsible for the citation and constable service fees, and these will be added to
your payment plan if you would like to request service. I will be at my desk for rest of the day if you
would like to call me with any questions, or feel free to reply to this email.

Brooke Daniel
53rd Court Clerk
Travis County District Clerk
1000 Guadalupe St., 3rd Floor
Austin, Texas 78701
Tel: (512)854-5881
Fax: (512)854-6627




                                                             1
                                                                              APPENDIX P. 000102
                                   Chase Carmen Hunter
                                       PO Box 9075
                                Fredericksburg, VA 22403
                                  Tel: (707) 706-3647
                                  Fax: (703) 997-5999
                             Email: ChaseH@ChaseAgency.com
                                      June 25, 2013

To: Brook Daniels, Clerk of the 53rd Civil District

VIA FACSIMILE: 512-854-9332

RE:    D-1-GN-13001957 – THIRD FAX FOR JUNE 25, 2013

Dear Ms. Daniels:

I received a voicemail message from you on June 25, 2013 at 3:59pm
EST. You stated: “I had a couple of things to tell you about your
case that I would like to tell you over the phone and not in a
message.” As you can see by my petition, I am defending an
unconscionable government action and you work for that same
government. I am very concerned at how much effort I had to exert
just to get my petition docketed.

In response to your email which I have attached, the Texas Rules
of Civil Procedure do not give you discretion under Rule 145(a) to
refuse to docket, issue citations, and provide such other
customary services.    However, Rule 145(d) allows the clerk to
contest the affidavit by filing a written contest. See below.

Given that this is the law of Texas, I expect that you will treat
me in accordance with the law.

As such, you must issue citations and provide such other customary
services.


RULE 145. AFFIDAVIT OF INDIGENCY

(a) Affidavit. In lieu of paying or giving security for costs of an original action, a party who is
unable to afford costs must file an affidavit as herein described. A “party who is unable to afford
costs” is defined as a person who is presently receiving a governmental entitlement based on
indigency or any other person who has no ability to pay costs.
Upon the filing of the affidavit, the clerk must docket the action, issue citation
and provide such other customary services as are provided any party.
 (d) Contest. The defendent or the clerk may contest an affidavit that is not accompanied by an
IOLTA certificate by filing a written contest giving notice to all parties and, in an appeal under


                                                                     APPENDIX P. 000103
Texas Government Code, Section 28.052, notice to both the small claims court and the county clerk.
A party’s affidavit of inability that attests to receipt of government entitlement based on indigency
may be contested only with respect to the veracity of the attestation. Temporary hearings will not
be continued pending the filing of the contest. If the court finds at the first regular hearing in the
course of the action that the party (other than a party receiving a governmental entitlement based on
indigency) is able to afford costs, the party must pay the costs of the action. Reasons for such a
finding must be contained in an order. Except with leave of court, no further steps in the action will
be taken by a party who is found able to afford costs until payment is made. If the party’s action
results in monetary award, and the court finds sufficient evidence monetary award to reimburse
costs, the party must pay the costs of the action. If the court finds that another party to the suit can
pay the costs of the action, the other party must pay the costs of the action.

Sincerely,

/cch/

Chase Carmen Hunter




                                                                     APPENDIX P. 000104
                            Chase Carmen Hunter
                                PO Box 9075
                         Fredericksburg, VA 22403
                           Tel: (707) 706-3647
                           Fax: (703) 997-5999
                      Email: ChaseH@ChaseAgency.com
                               July 8, 2013

To: Brook Daniels, Clerk of the 53rd Civil District

VIA FACSIMILE: 512-854-9332

RE:   D-1-GN-13001957

Dear Ms. Daniels:

I am indigent and unable to afford to pay $14 on idocket.com just
to look at the activity for my case.

Please, fax me a current activity listing for my case D-1-GN-
13001957

Sincerely,




Chase Carmen Hunter




                                                APPENDIX P. 000105
                            Chase Carmen Hunter
                                PO Box 9075
                         Fredericksburg, VA 22403
                           Tel: (707) 706-3647
                           Fax: (703) 997-5999
                      Email: ChaseH@ChaseAgency.com
                               July 9, 2013

To: Brook Daniels, Clerk of the 53rd Civil District

VIA FACSIMILE: 512-854-9332

RE:   SECOND REQUEST REGARDING D-1-GN-13001957

Dear Ms. Daniels:

I am indigent and unable to afford to pay $14 on idocket.com just
to look at the activity for my case.

Please, fax me a current activity listing for my case D-1-GN-
13001957. My fax number is 703-997-5999.

Sincerely,




Chase Carmen Hunter




                                                 APPENDIX P. 000106
                            Chase Carmen Hunter
                                PO Box 9075
                         Fredericksburg, VA 22403
                           Tel: (707) 706-3647
                           Fax: (703) 997-5999
                      Email: ChaseH@ChaseAgency.com
                               July 11, 2013

To: Brook Daniels, Clerk of the 53rd Civil District

VIA FACSIMILE: 512-854-9332

RE:   THIRD REQUEST REGARDING D-1-GN-13001957

Dear Ms. Daniels:

I am indigent and unable to afford to pay $14 on idocket.com just
to look at the activity for my case.

Please, fax me a current activity listing for my case D-1-GN-
13001957. My fax number is 703-997-5999.

Sincerely,




Chase Carmen Hunter




                                                APPENDIX P. 000107
                          TEXAS RULES OF CIVIL PROCEDURE

RULE 145. AFFIDAVIT OF INDIGENCY

(a) Affidavit. In lieu of paying or giving security for costs of an original action, a party who is
unable to afford costs must file an affidavit as herein described. A “party who is unable to afford
costs” is defined as a person who is presently receiving a governmental entitlement based on
indigency or any other person who has no ability to pay costs. Upon the filing of the affidavit,
the clerk must docket the action, issue citation and provide such other customary services as are
provided any party.

(d) Contest. The defendent [sic] or the clerk may contest an affidavit that is not accompanied by
an IOLTA certificate by filing a written contest giving notice to all parties and, in an appeal
under Texas Government Code, Section 28.052, notice to both the small claims court and the
county clerk. A party’s affidavit of inability that attests to receipt of government entitlement
based on indigency may be contested only with respect to the veracity of the attestation.
Temporary hearings will not be continued pending the filing of the contest. If the court finds at
the first regular hearing in the course of the action that the party (other than a party receiving a
governmental entitlement based on indigency) is able to afford costs, the party must pay the costs
of the action. Reasons for such a finding must be contained in an order. Except with leave of
court, no further steps in the action will be taken by a party who is found able to afford costs
until payment is made. If the party’s action results in monetary award, and the court finds
sufficient evidence monetary award to reimburse costs, the party must pay the costs of the action.
If the court finds that another party to the suit can pay the costs of the action, the other party
must pay the costs of the action.




                                                                   APPENDIX P. 000108
APPENDIX P. 000109
APPENDIX P. 000110
APPENDIX P. 000111
APPENDIX P. 000112
APPENDIX P. 000113
APPENDIX P. 000114
APPENDIX P. 000115
APPENDIX P. 000116
APPENDIX P. 000117
APPENDIX P. 000118
APPENDIX P. 000119
.•     ..
        •
     September 29, 2014
                                             03-14-00641-CV


                                             Cause No. D-1-GN-13001957

                      CHASE CARMEN HUNTER,                         IN THE DISTRICT COURT OF

                                                                   TRAVIS COUNTY, TEXAS

                                                                                      Filed in The District Court
                                              Plaintiff,                               of Travis County, Texas

                      v.                                                                    SEP 26 2014 ~
                                                                                      At       f$2{1 f             M.
                                                                                      Amalia Rodriguez-Mendoza, Clerk
                                                     a. I.
                      ELEANOR KITZMAN etc. et        ~e~.




                                             Defendants.           250TH JUDICIAL DISTRICT



                          VERIFIED MOTION TO REINSTATE, VERIFIED MOTION TO DIRECT THE

                          CLERK OF THIS COURT TO PROVIDE SERVICES TO THE PLAINTIFF, AND

                          VERIFIED MOTION TO TRANSFER THIS CASE TO THE COURT OF APPEALS


                  CERTIFICATION.

                  I, Chase Carmen Hunter,        state under penalty of perjury that the

                  following facts and argument are true and correct.


                           ~
                                                             9/zzu4-
                                                               I   I

                  STATEMENT OF THE ISSUES.

                  1. The Plaintiff, Chase Carmen Hunter,               ("Hunter") received notice

                      from this Court stating that this Court sua sponte dismissed

                      this     lawsuit   on August    25,      2014,   pursuant   to Travis     County

                      Texas District Court local rule 8.1 et seq.




                                                        - 1-




                                                                                          APPENDIX P. 000120
       .   •
       '   '




               2. Hunter    files     this Verified Motion to Reinstate pursuant                      to

                 Texas Rule of Civil Procedure ("TRCP") 165a(3).

               STATEMENT OF FACTS.

               3. This lawsuit has not moved forward only because the Clerk of

                  the   Travis      County    Texas    District     Court,     Amalia      Rodriguez-

                  Mendoza     ("ARM"),    has violated Texas laws,             federal laws,         and
 j
                  the   United States         Constitution        and has     refused to       provide
l,t'
'
                  Hunter with services she is required by law to provide.

               4. ARM   has    refused,        among     other      things,     to    perform        her

                  ministerial duty in accordance with the Texas Rules of Civil

                  Procedure      ("TRCP")      Rule    145(a).      Because     Hunter      filed     an

                  affidavit      of   indigency,       ARM   is    required    to    docket,     issue

                  citations, and provide such other customary services; but ARM

                  has refused to perform these duties.

               5. Hunter filed a motion with Judge Dietz directly on July 11,

                  2013, titled,       "Verified Motion Directly Filed With Judge John

                  K. Dietz For Writ Of Mandamus And Prohibition Directed To The

                  Honorable      Amalia      Rodriguez-Mendoza,       Clerk     Of   The    District

                  Court Of Travis County Texas"               ("Verified Motion").          This was

                  faxed to Judge Dietz on July 11, 2013, to 512-854-9332.                           This

                  Verified Motion asked Judge Dietz to direct ARM to perform her

                  ministerial duties pursuant to, inter alia, TRCP 145(a).                           But

                  Judge Dietz failed to respond to this Verified Motion.




                                                      -2-




                                                                                           APPENDIX P. 000121
..   •,




          6. Hunter     subsequently      filed    a   petition      with   the    Texas     Third

             District Court of Appeals             ("TTDCA"),     case 03-13-00468-cv,          in

             which she requested that the TTDCA direct the trial court to

             perform its ministerial duties and to direct the trial court

             to   direct    ARM    to    perform    her    ministerial       duties.       Hunter

             served Judge Dietz and ARM with copies of this petition. This

             petition was denied.

          7. Hunter subsequently filed an appeal with the Supreme Court of

            Texas     ( "SCT")    of the TTDCA' s      ruling in case 03-13-00468-cv.

            The SCT case number is 14-0136. Hunter served Judge Dietz and

            ARM with copies of this appeal. This appeal was denied.

          8. Hunter subsequently filed a petition for a writ of certiorari

            with the Supreme Court of the United States                     ("SCOTUS") of the

            SCT ruling in case 14-0136.                   The SCOTUS case number is 14-

            5698.     Hunter served Judge Dietz and ARM with copies of this

            petition for a writ of certiorari.               This petition is pending.

          9. Hunter filed a lawsuit against ARM and two of her employees in

            United States District Court ("USDC") case 1:14-cv-00510-LY on

            about June 2,        2014.    Hunter served ARM and the two employees

            with copies of this lawsuit. This lawsuit seeks relief from,

            inter alia, ARM's refusal to abide by Texas laws, federal laws,

            and   theUnited Sta;e6nJ. Constitution              in    Travis      County    Texas
                          CTCDC)  -e
            District Court v Case D-1-GN-13001957               which       is   this    lawsuit.
                     ca.se .,.~
            This USDCvis pending.



                                              -3-



                                                                                        APPENDIX P. 000122
•,




     10. Hunter filed an appeal in the United States Court of Appeals

       Fifth Circuit ("5th USCA") of actions taken in USDC case 1:14-

       cv-00510-LY.           The    5th USCA case         number     is     14-50766     and is

       pending.

     11. Hunter filed a petition in the Inter-American Organization of

       Human Rights in February 2013 and it is petition number P-

       1385-13.        This    petition        seeks     relief       from     violations       of

       Hunter's       human   rights     arising       from,     inter alia,          the events

       described in TCDC case D-1-GN-13001957 which is this lawsuit.

       This petition is pending.

     12. There are at least two additional lawsuits pending in United

       States District Courts             and United States Courts                    of Appeals

       that seek relief from,              inter alia,           the events described in

       TCDC case D-1-GN-13001957,               including ARM's refusal to comply

       with        Texas   laws,      federal      laws,       and     the     United     States

       Constitution.

     ARGONENT AND PRAYER

     13.     Pursuant to TRCP 165a(3), Hunter has shown that there is no

           failure of the plaintiff that resulted in this Court's sua

           sponte dismissal of this lawsuit pursuant to TCDC local rule

           8 .1.   Hunter has established that she is not indifferent to

           prosecuting this         lawsuit,    that     she     is   actively engaged in

           prosecuting     this      lawsuit,     that     the    only       reason    why   this

           lawsuit   has   not      moved forward        is    due    to ARM's        refusal   to



                                            -4-




                                                                                       APPENDIX P. 000123
      •       '   i
          '




                            perform ministerial          duties,   that   the plaintiff has made no

                            mistake, and there has been no accident.

                      14.        Hunter   respectfully     requests    that       this   Court    review this
--!
                            matter and      (1)   grant this motion,         (2)   direct ARM to provide

                            all customary services provided any other party without charge,

                            (3) enter an order that declares that ARM must provide Hunter

                            with free access to ido'cket. com so that Hunter can view her

                            case progress,        or in the alternative,           that ARM send Hunter a

                            weekly    statement     by   facsimile    that     accurately        reflects   the

                            activity of this lawsuit and of TCDC case D-1-GN-13002576,                      (4)

                            transfer this cause to the Court of Appeals,                    Third District

                            Court of Appeals, and (5) award Hunter such further relief to

                            which she may be entitled.

                                                              VER.IJ!'ICA'l'IOH

                      I, Chase Carmen Hunter, state that the foregoing is true and
                      correct.
                      IN WITNESS, Chase Carmen Hunter has signed this Verification
                      below:
                          (!       •      M-.
                      _...=.c}A.J._
                             1
                                _~  _ _ _ _ _ _ _ _ _ (SEAL)
                      Chase Carmen Hunter
                                                                                                 ,



                       My commission expires:
                       Registration Number:




                                                             -5-



                                                                                                     APPENDIX P. 000124
'   1/1
          •




              Respectfully Submitted,


               epic
              Chase Carmen Hunter
              Plaintiff, pro se
              340 S Lemon Ave #9039
              Walnut, CA 91789
              Tel: 707-706-3647
              Fax: 703-997-5999
              Email: Chase_Hunter@yahoo.com


                                       CER'l'IFICA'l'E OF SERVICE


              I HEREBY CERTIFY that a true and correct copy of the foregoing

              VERIFIED   MOTION   TO   REINSTATE,    VERIFIED   MOTION      TO   DIRECT   THE

              CLERK OF THIS COURT TO PROVIDE SERVICES TO THE PLAINTIFF,                   AND

              VERIFIED MOTION TO TRANSFER THIS CASE TO THE COURT OF APPEALS

              has been sent as follows:


              by facsimile to (512) 490-1064 on September 22, 2014, to:

              Eleanor Kitzman,   Julia Rathgeber,    and            Texas   Department    Of
              Insurance
              Texas Department of Insurance, MC113-2A
              PO Box 149104
              Austin, TX 78714-9104

              By facsimile to (512) 477-2348 on September 22, 2014, to:

              Cynthia A. Morales
              Assistant Attorney General
              PO Box 12548
              Austin, TX 78711-2548




              Chase Carmen Hunter



                                               -6-




                                                                                   APPENDIX P. 000125
                                                                                                  FILE COPY




                                         COURT OF APPEALS
                                               THIRD DISTRICT OF TEXAS
                                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                      www.txcourts.gov/3rdcoa.aspx
                                                             (512) 463-1733



J. WOODFIN JONES, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
JEFF L. ROSE, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
                                           November 24, 2014

Ms. Chase Carmen Hunter                                     Ms. Cynthia A. Morales
340 S. Lemon Ave. #9039                                     Assistant Attorney General
Walnut, CA 91789                                            Financial Litigation, Tax, and Charitable Trusts
* DELIVERED VIA E-MAIL *                                    Division
                                                            P. O. Box 12548 (MC 017-6)
                                                            Austin, TX 78711
                                                            * DELIVERED VIA E-MAIL *

RE:      Court of Appeals Number:       03-14-00737-CV
         Trial Court Case Number:       D-1-GN-13-001957

Style:    Chase Carmen Hunter
          v. Eleanor Kitzman, Julia Rathgeber, and Texas Department of Insurance

Dear Counsel and Ms. Hunter:
        The Court has been advised that appellant has given notice of appeal. The cause in this Court will
bear the number and style shown above. Appellant is requested to forward the $195.00 filing fee and a
docketing statement to this Court on or before December 04, 2014. See Tex. R. App. P. 5, 32.1. If appellant
has not already done so, he must make a written request to the clerk and the court reporter and make
arrangements for payment of the record within ten days of the receipt of this notice. See Tex. R. App. P.
34.6(b)(1).

                                                         Very truly yours,

                                                         JEFFREY D. KYLE, CLERK



                                                         BY:   Courtland Crocker
                                                               Courtland Crocker, Deputy Clerk


cc:      The Honorable Amalia Rodriguez-Mendoza




                                                                           APPENDIX P. 000126
From:                                 US_Postal_Service@usps.com
Sent:                                 Thursday, June 6, 2013 11:34 AM
To:                                   chase_hunter@yahoo.com
Subject:                              USPS Shipment Info for 9505500001113155000188


This is a post-only message. Please do not respond.

CHASE hunter has requested that you receive a Track & Confirm update, as shown below.

Track & Confirm e-mail update information provided by the U.S. Postal Service.

Label Number: 9505500001113155000188
                                 ™
Service Type: USPS Tracking

Shipment Activity                                       Location                              Date & Time
-------------------------------------------------------------------------------------------------------------------
Out for Delivery                                        AUSTIN, TX 78701                      June 6, 2013 10:05 am
Sorting Complete                                        AUSTIN, TX 78701                      June 6, 2013 9:55 am
Arrival at Post Office                                  AUSTIN, TX 78701                      June 6, 2013 8:30 am
Depart USPS Sort Facility                               AUSTIN, TX 78710                      June 6, 2013
Processed through USPS Sort Facility                    AUSTIN, TX 78710                      June 6, 2013 1:17 am
Depart USPS Sort Facility                               SANDSTON, VA 23150                    June 5, 2013
Processed at USPS Origin Sort Facility                  SANDSTON, VA 23150                    June 4, 2013 11:06 pm
Acceptance (APC)                                        STAFFORD, VA 22554                    June 4, 2013 4:01 pm


Reminder: Track & Confirm by email

Date of email request: June 5, 2013

Future activity will continue to be emailed for up to 2 weeks from the Date of Request shown above. If you need to initiate
the Track & Confirm by email process again at the end of the 2 weeks, please do so at the USPS Track & Confirm web
site at http://www.usps.com/shipping/trackandconfirm.htm




                                                                   1
                                                                                        APPENDIX P. 000127
                     PAGE 7
APPENDIX P. 000128